Citation Nr: 9934065	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
use of the upper and lower extremities, with additional loss 
of bowel and bladder control, claimed to have resulted from 
treatment at a VA medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
December 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a February 1996 rating 
decision in which the RO denied the veteran's claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
use of his upper and lower extremities, with additional loss 
of bowel and bladder control, claimed to have resulted from 
treatment at a VA medical facility.  The veteran filed an NOD 
in March 1996, and an SOC was issued by the RO the following 
month.  In April 1996, the veteran filed a substantive 
appeal.  In August 1996, the veteran testified before a 
hearing officer at the VARO in Winston-Salem.  A supplemental 
statement of the case (SSOC) was issued in September 1996.  


FINDINGS OF FACT

1. All evidence necessary to an equitable disposition of the 
veteran's appeal has been obtained by the RO.  


2. A discharge summary from the VA Medical Center (VAMC) in 
Asheville, NC, dated from July 1992 to July 1993, reported 
diagnoses to include alcoholic encephalopathy, resolved; 
history of chronic alcohol abuse; and quadriparesis 
secondary to alcoholic encephalopathy.  

3. In December 1992, a VAMC Asheville physician opined that 
the veteran's neuromuscular problems were almost certainly 
a result of alcoholic myopathy, nutritional myopathy, 
alcoholic neuropathy, and chronic hypokalemia.  

4. A VAMC Asheville treatment note, dated in July 1992, 
indicated that multiple attempts at lumbar puncture had 
failed, however, there was no reported complication in the 
veteran's condition as a result of the procedure.  

5. During his personal hearing in August 1996, the veteran 
reported that he was not experiencing any problems with 
his bowel or bladder.  

6. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for loss of use of the upper and lower 
extremities, with additional loss of bowel and bladder 
control, is not plausible under the law, as there is no 
competent medical evidence that any claimed additional 
disability resulted from VA hospitalization, or VA medical 
or surgical treatment.


CONCLUSION OF LAW

The claim for benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for loss of use of the upper and lower extremities, 
with additional loss of bowel and bladder control, is not 
well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 
C.F.R. § 3.358 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in July 
1992, he filed a claim for benefits under 38 U.S.C.A. § 1151 
for loss of use of his arms and legs, with loss of bowel and 
bladder control.  He reported that, while hospitalized at the 
VAMC in Asheville, NC, he had undergone a myelogram, and 
that, after the test had been performed, he had been left 
paralyzed from his neck down, without movement in his upper 
or lower extremities.

In December 1992, the RO received a medical opinion from a VA 
physician at the Asheville VAMC.  The doctor reported that 
the veteran had been hospitalized from June 23, 1992, through 
June 30, 1992, for treatment of alcoholism complicated by 
severe hypokalemia, hypomagnesemia, and macrocytic anemia.  
The only procedures performed on the veteran during his 
hospitalization were reportedly a left subclavian line 
placement on June 23, 1992, and a bone marrow aspirate and 
biopsy from the region of the right sacroiliac joint on June 
30, 1992.  The doctor noted that neither of these procedures 
could have resulted in the veteran's claimed disability - 
loss of use of the legs, left arm, and loss of bowel and 
bladder control.  In addition, it was noted that there was no 
record of a myelogram being performed on the veteran.  The 
doctor also reported that nurse treatment entries on June 28, 
1992, described the veteran's condition as evidencing 
generalized weakness, with periodic spasm of the right hand, 
wrist, and elbow, and weakness of the legs.  Furthermore, it 
was noted that the veteran's neuromuscular problems were 
almost certainly a result of alcoholic myopathy, nutritional 
myopathy, alcoholic neuropathy, and chronic hypokalemia.  

In December 1993, the RO received VAMC Asheville medical 
records, dated from June 1992 to December 1993.  In 
particular, a discharge summary, dated from July 1992 to July 
1993, reflected diagnoses of alcoholic encephalopathy, 
resolved; history of chronic alcohol abuse; bilateral 
pneumonia, resolved; status post upper gastrointestinal bleed 
secondary to alcoholic gastritis, resolved; quadriparesis 
secondary to alcoholic encephalopathy; urinary tract 
infection, times 2 (Pseudomonas), resolved; status post 
gastrostomy feeding tube; and degenerative joint disease of 
the cervical spine.  

At the time of admission, the veteran was reported as being 
able to move all his extremities, however, he could not raise 
his lower extremities against gravity.  It was noted that 
sensory appeared intact.  During his hospital course, the 
veteran was treated for alcoholic withdrawal symptoms to 
include confusion, delirium, and hallucinations, along with 
dehydration and pneumonia.  In addition, a CT (computed 
tomography) scan of the veteran's head showed no acute gross 
changes except for generalized cerebral atrophy.  Multiple 
attempts at lumbar puncture were unsuccessful.  The veteran's 
central nervous system (CNS) manifestations of encephalopathy 
gradually improved, although he was found to be generally 
debilitated and very weak, with generalized diffuse muscle 
atrophy.  Subsequently, as the veteran's nutritional and 
mental status improved, he evidenced increasing general 
strength and endurance.  It was noted that, over the last 10 
months prior to his discharge, the veteran had made steady 
gains in his general mobility and ADLs (activities of daily 
living).  He remained dependent upon his wheelchair function, 
but progressed to standing and ambulating with short leg 
braces in the parallel bars.  

In addition to the discharge summary, VAMC Asheville medical 
records also included radiographic studies of the veteran's 
bladder and back, conducted in November 1992.  Findings were 
reflective of a normal urogram, with the veteran unable to 
void; and mild degenerative changes of the cervical spine at 
C3-4 and
C4-5, with slight bony encroachment upon the neural foramina 
on the left. 

In a January 1996 rating decision, the RO denied the veteran 
entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
use of his upper and lower extremities, with loss of bowel 
and bladder control.  That same month, the veteran submitted 
a VA Form 21-4138 (Statement in Support of Claim) to the RO, 
in which he amended his claim for 38 U.S.C.A. § 1151 benefits 
to include additional disability as a result of multiple 
attempts for lumbar puncture.  The veteran reported that this 
procedure caused him to lose the use of his legs and be 
confined to a wheelchair.  In support of his contention, the 
veteran submitted a duplicate discharge summary from the VAMC 
Asheville, dated from July 1992 to July 1993.  In a February 
1996 rating decision, the RO again denied the veteran 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151.  

The veteran appealed that decision and, in a subsequently 
filed VA Form 9 (Appeal to the Board of Veterans' Appeals), 
dated in April 1996, he contended that VA had not addressed 
important clinical notes from the VAMC in Asheville, with 
respect to multiple attempts at a lumbar puncture.  The 
veteran emphasized that this was the myelogram that had 
failed, and for this reason there was no record of a 
myelogram documented.  

In August 1998, the veteran testified before a hearing 
officer at the VARO in Winston-Salem.  He contended that, at 
the time of his admission to the Asheville VAMC in July 1992, 
there was no problem with his extremities, but at discharge, 
he had lost feeling in both his arms and legs.  He testified 
that he had talked to representatives on the phone from St. 
Joseph's Hospital and Mission Hospital, both in Asheville, 
NC, and had been told that his current condition could in 
fact be related to the failed multiple attempts at lumbar 
puncture.  The veteran indicated that he would attempt to 
obtain written documentation of these verbal opinions. 
Furthermore, the veteran reported that he no longer had 
problems related to bowel or bladder control.  

In addition to his testimony, the veteran also submitted 
additional evidence for consideration at the hearing.  In 
particular, a VAMC Asheville consultation report, dated in 
July 1992, noted the veteran's problems with impaired 
mobility, coordination, range of motion, and strength due to 
chronic and acute alcohol abuse; cerebellar "degenerative" 
with ataxia; peripheral neuropathy; and heel cord contracture 
of the left lower extremity.  Upon clinical evaluation, the 
veteran was noted to have active range of motion in all four 
extremities.  His upper extremities had a full range of 
motion on active movement, passive range of motion was 
intact, and there were no contractures.  The lower 
extremities exhibited a marked decrease in range of motion, 
with no contracture noted with the exception of the right 
heel cord on the left.  Strength was classified in the lower 
extremities as fair, bilaterally.  Sensory appeared intact 
with the exception of peripheral extremities, denoting 
neuropathy to pinprick.  There were extreme ataxic movements 
in both the upper and lower extremities on movement.  In 
addition, reflexes in the upper and lower extremities were 
2+, there was downturning plantar response, a negative 
Hoffmann's, and palmomental reflex.  During an examination, 
the veteran was noted to be recumbent in bed, unable to log 
roll, or to assist in coming to a sitting position.  There 
was bowel and bladder incontinence.  The veteran's functional 
status was noted as marked incoordination with both the upper 
and lower extremities.  

Thereafter, the RO received a VAMC Asheville discharge 
summary, dated in June 1992.  The summary noted diagnoses of 
acute alcohol intoxication, urinary tract infection, probable 
liver cirrhosis, and severe macrocytic anemia.  The RO also 
received a VAMC Asheville treatment record, dated in July 
1992.  In particular, a record entry, dated July 17, 1992, 
reflects that multiple lumbar puncture attempts at L4-5 and 
L3-4 had failed.  The veteran was noted, at the time of the 
procedure, to be alert but delirious.  

In June 1998, the RO received additional medical records from 
the VAMC in Asheville, some duplicative, dated from June 1992 
to August 1993.  In particular, a CT scan of the veteran's 
brain in July 1992 reflected findings consistent with early 
cerebral atrophy.  A consent form, dated in July 1992 and 
signed by the veteran's wife, allowed for the lumbar puncture 
procedure to be performed.  A record, dated in December 1992, 
reflected a finding of residual quadriparesis secondary to 
alcoholic encephalopathy.  Furthermore, a March 1993 record 
noted the veteran's treatment for alcoholic encephalopathy 
and generalized muscle weakness and/or atrophy secondary to 
alcoholism. 




II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 for loss of use of his upper and lower 
extremities, with additional loss of bowel and bladder 
control, was filed in July 1992.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  See also Morton v. West, 12 
Vet.App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

The veteran has contended that, as a result of multiple 
attempts at lumbar puncture while he was hospitalized at VAMC 
Asheville in July 1992, he suffered disabling weakness to his 
upper and lower extremities, as well as loss of bowel and 
bladder control.  Upon review of the evidence of record, the 
Board finds that the veteran has not submitted a well-
grounded claim for benefits under 38 U.S.C.A. § 1151, for 
loss of use of his upper and lower extremities, with 
additional loss of bowel and bladder control.  

With respect to the veteran's claim, we note that no medical 
evidence has been submitted by the veteran, nor do VAMC 
Asheville treatment records reflect, that the attempted 
lumbar punctures performed on the veteran in July 1992 
resulted in additional disability.  Based upon the medical 
evidence before us, it is clear that the veteran suffers from 
impaired mobility and muscle weakness, resulting in 
restriction of his activities of daily living and the need 
for use of a wheel chair.  The veteran's neuromuscular 
problems, however, have not been clinically related to the 
multiple attempts at lumbar puncture, but have been reported 
as related to alcoholic myopathy, nutritional myopathy, 
alcoholic neuropathy, chronic hypokalemia, and quadriparesis 
secondary to alcoholic encephalopathy.  

Furthermore, the claim for benefits under section 1151 must 
also fail because no medical evidence has been submitted by 
the veteran which would tend to establish a nexus between VA 
medical care and his current neuromuscular weakness.  
Although the law applicable to this case, as discussed above, 
exempts the veteran from a requirement to establish 
negligence or other wrongdoing on the part of VA, the law 
does require proof of causation; in other words, any claimed 
additional disability must be shown, by medical evidence, to 
have resulted from, and not merely to have been coincidental 
with, the VA hospitalization or medical or surgical 
treatment.  All the evidence of record indicates that the 
veteran's neuromuscular weakness is due to the residual 
effects of his alcoholism, and not a result of attempts at 
lumbar puncture.

With this in mind, we are also aware that the veteran has not 
submitted evidence linking any bowel or bladder related 
control problems to the attempted multiple lumbar punctures.  
In fact, the evidence reflects that, at his personal hearing 
in August 1996, the veteran testified that he was no longer 
experiencing problems with his bowel or bladder.  Thus, under 
the law, the veteran must provide medical-nexus evidence to 
well ground his claim, and he has not done so.

Therefore, the only evidence supporting the veteran's 
assertion that he sustained additional disability as a result 
of VA hospitalization or medical or surgical treatment 
consists of his own statements to that effect.  However, 
neither the veteran, nor his representative, is shown to 
possess the technical competence to establish such a 
relationship.  As discussed above, a claim based upon an 
assertion as to cause-and-effect relating to a particular 
disability requires competent medical evidence in order to be 
well grounded.  The Court has reiterated this requirement 
many times.  See, e.g., Voerth v. West, ___Vet.App.___, No. 
95-904, slip op. at 4 (Oct. 15, 1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Moreover, as sympathetic as we might be toward an appellant's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contentions 
that he incurred any additional disability as a result of 
multiple attempts at lumbar puncture.  



Accordingly, it is the Board's conclusion that the veteran 
has failed to present evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for 
compensation under 38 U.S.C.A. § 1151 is well grounded, as 
required by 38 U.S.C.A. § 5107(a) (West 1991), and therefore, 
the claim must be denied.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
use of the upper and lower extremities, with additional loss 
of bowel and bladder control, claimed to have resulted from 
treatment at a VA medical facility, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

